Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 




EXHIBIT 10.9

[htbx_ex10z9001.jpg] [htbx_ex10z9001.jpg]

STATE OF TEXAS

COUNTY OF TRAVIS

This CANCER RESEARCH GRANT CONTRACT (“Contract”) is by and between the Cancer
Prevention and Research Institute of Texas (“CPRIT”), hereinafter referred to as
the “INSTITUTE”, acting through its Chief Executive Officer, and Pelican
Therapeutics, hereinafter referred to as the “RECIPIENT”, acting through its
authorized signing official.

RECITALS

WHEREAS. pursuant to TEX. HEALTH & SAFETY CODE. Ch. 102, the INSTITUTE may make
grants to public and private persons in this state for research into the causes
and cures for all types of cancer in humans; facilities for use in research into
the causes and cures for cancer; research to develop therapies. protocols.
medical pharmaceuticals. or procedures for the cure or substantial mitigation of
all types of cancer; and cancer prevention and control programs.

WHEREAS. Article III. Section 67 of the Texas Constitution expressly authorizes
the State of Texas to sell general obligation bonds on behalf of the INSTITUTE
and for the INSTITUTE to use the proceeds from the sale of the bonds for the
purposes of cancer research and prevention programs in this state.

WHEREAS. the INSTITUTE issued a request for applications for RFA P-16-NEWCO-1:
New Company Product Development Awards on or about August 2015.

WHEREAS. pursuant to TEX. HEALTH & SAFETY CODE § 102.251. and after a review by
the INSTITUTE’s scientific research and prevention program committees. the
INSTITUTE has approved a Grant (defined below) to be awarded to the RECIPIENT.

WHEREAS. to ensure that the Grant provided to the RECIPIENT pursuant to this
Contract is utilized in a manner consistent with Tex. Const. Article III.
Section 67 and other laws. and in exchange for receiving such Grant. the
RECIPIENT agrees to comply with certain conditions and deliver certain
performance.

WHEREAS. the RECIPIENT and the INSTITUTE desire to set forth herein the
provisions relating to the awarding of such monies and the disbursement thereof
to the RECIPIENT.

IN CONSIDERATION of the Grant and the premises. covenants. agreements. and
provisions contained in this Contract. the parties agree to the following terms
and conditions:





--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Article I
DEFINITIONS

The following terms shall have the following meaning throughout this Contract
and any Attachments and amendments. Other terms may be defined elsewhere in this
Contract.

(1)

Collaborator - any entity other than the RECIPIENT having one or more personnel
participating in the Project and (a) designated as a collaborator in the
application submitted by the RECIPIENT requesting the Grant funds awarded by the
INSTITUTE, or (b) otherwise approved in writing as a collaborator by the
INSTITUTE.

(2)

Contractor - any person or entity, other than a Collaborator or the RECIPIENT
(or their respective personnel), who is contracted by the RECIPIENT to perform
activities for the Project.

(3)

Equipment - an article of tangible, nonexpendable personal property having a
useful life of more than one year and an acquisition cost of $5,000 or more per
unit.

(4)

Grant - the funding assistance authorized by TEX. HEALTH & SAFETY CODE, Ch. 102
in the amount specified in Section 2.01 and awarded by the INSTITUTE to the
RECIPIENT to carry out the Project pursuant to the terms and conditions of this
Contract.

(5)

Indirect Costs - the expenses of doing business that are not readily identified
with a particular grant, contract, project, function or activity, but are
necessary for the general operation of the organization or the performance of
the organization’s activities.

(6)

Institute-Funded Activity - all aspects of work conducted on or as part of the
Project.

(7)

Non-Profit Organization - a university or other institution of higher education
or an organization of the type described in 501(c)(3) of the Internal Revenue
Code of 1986, as amended (26 U.S.C. 501 (c)(3)) and exempt from taxation under
501 (a) of the Internal Revenue Code (26 U.S.C. 501 (a)) or any nonprofit
scientific or educational organization qualified under a state nonprofit
organization statute.

(8)

Principal Investigator/Program Director - the individual designated by the
RECIPIENT to direct the Project who is principally responsible and accountable
to the RECIPIENT and the INSTITUTE for the proper conduct of the Project.
References herein to “Principal Investigator/Program Director” include
Co-Principal Investigators or Co-Program Directors as well. The Principal
Investigator/Program Director and Co-Principal Investigators or Co-Program
Directors are set forth on Attachment A.

(9)

Project - the activities specified or generally described in the Scope of Work
or otherwise in this Contract (including without limitation any of the
Attachments to the Contract) that are approved by the INSTITUTE for funding,
regardless of whether the INSTITUTE funding constitutes all or only a portion of
the financial support necessary to carry them out.

(10)

Recipient Personnel - The RECIPIENT’s Principal Investigator/Program Director
and RECIPIENT’s employees and consultants working on the Project. 





2







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Article II
GRANT AWARD

Section 2.01

Award of Monies.  In accordance with the provisions of this Contract and any
applicable agency administrative rules, the INSTITUTE shall disburse the
proceeds of the Grant to the RECIPIENT in an amount not to exceed $ 15,245,222
to be used solely for the Project. This award is subject to compliance with the
Scope of Work and demonstration of progress towards achievement of the
milestones set forth in Section 2.02. This Grant is not intended to be a loan of
money.

Section 2.02

Scope of Work and Milestones.  The RECIPIENT shall perform the Project in
accordance with this Agreement and as outlined in Application DP160012 submitted
by the RECIPIENT and approved by the INSTITUTE. The RECIPIENT shall conduct the
Project within the State of Texas with Texas-based employees, Contractors and/or
Collaborators unless otherwise specified in the Scope of Work or the Approved
Budget. The INSTITUTE and the RECIPIENT hereby adopt the terms of Attachment A
in their entirety, incorporate them as if fully set forth herein, and agree that
the Project description, goals, timeline and milestones included as Attachment A
accurately reflect the Scope of Work of the Project to be undertaken by the
RECIPIENT (the “Scope of Work”) and the milestones expected to be achieved.
RECIPIENT and the INSTITUTE mutually agree that the outcome of scientific
research is unpredictable and cannot be guaranteed. The RECIPIENT shall use
commercially reasonable efforts to complete the goals of the Project pursuant to
the timeline reflected in Attachment A and shall timely notify the INSTITUTE if
circumstances occur that materially and adversely affect completion thereof.
Modifications, if any, to the Scope of Work must be agreed to in writing by both
parties as set forth in Section 2.06 “Amendments and Modifications” herein.
Material changes to the Scope of Work include, but are not limited to, changes
in key personnel involved with the Project, the site of the Project, and the
milestones expected to be achieved.

Section 2.03

Contract Term.  The Contract shall be effective as of June 01, 2016 (the
“Effective Date”) and terminate on May 31, 2019 or in accordance with the
Contract termination provisions set forth in Article VIII herein, whichever
shall occur first (the “Termination Date”). Unless otherwise approved by the
INSTITUTE as evidenced by written communication from the INSTITUTE to the
RECIPIENT and appended to the Contract, Grant funds distributed pursuant to the
Contract shall be expended no earlier than the Effective Date or subsequent to
the Termination Date. If, as of the Termination Date, the RECIPIENT has not used
Grant money awarded by the INSTITUTE for permissible services, expenses, or
costs related to the Project and has not received approval from the INSTITUTE
for a no cost extension to the contract term pursuant to Section 3.11 “Carry
Forward of Unspent Funds and No Cost Extension” herein, then the RECIPIENT shall
not be entitled to retain such unused Grant funds from the INSTITUTE. Certain
obligations as set forth in Section 9.09 of this Contract shall extend beyond
the Termination Date.

Section 2.04

Contract Documentation.  The Contract between the INSTITUTE and the RECIPIENT
shall consist of this final, executed Contract, including the following
Attachments to the Contract, all of which are hereby incorporated by reference:

(a)

Attachment A - Project Description, Goals and Timeline





3







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




(b)

Attachment B -Approved Budget, including changes approved by the INSTITUTE
subsequent to execution of the Contract.

(c)

Attachment C - Assurances and Certifications

(d)

Attachment D - Intellectual Property and Revenue Sharing 

(e)

Attachment E - Reporting Requirements

(f)

Attachment F -Approved Amendments to Contract, excluding budget amendments
reflected in Attachment B.

Section 2.05

Entire Agreement.  All agreements, covenants, representations, certifications
and understandings between the parties hereto concerning this Contract have been
merged into this written Contract. No prior contemporaneous representation,
agreement or understanding, express or implied, oral or otherwise, of the
parties or their agents that may have related to the subject matter hereof in
any way shall be valid or enforceable unless embodied in this Contract.

Section 2.06

Amendments and Modifications.  Requested amendments and modifications to the
Contract must be submitted in writing to the INSTITUTE for review and approval
(such approval shall not be unreasonably withheld.) Amendments and modifications
(including alterations, additions, deletions, assignments and extensions) to the
terms of this Contract shall be made solely in writing and shall be executed by
both parties. The approved amendment shall be reflected in Attachment A if it is
change to the Scope of Work, or as part of Attachment B if it is a budget
amendment, or as part of Attachment F for all other changes.

Section 2.07

Relationship of the Parties  The RECIPIENT shall be responsible for the conduct
of the Project that is the subject of this Contract and shall direct the
activities and at all times be responsible for the performance of Recipient
Personnel, Collaborators, Contractors and other agents. The INSTITUTE does not
assume responsibility for the conduct of the Project or any Institute-Funded
Activity that is the subject of this Contract. The INSTITUTE and the RECIPIENT
shall perform their respective obligations under this Contract as independent
contractors and not as agents, employees, partners, joint venturers, or
representatives of the other party. Neither party is permitted to make
representations or commitments that bind the other party.

Section 2.08

Subcontracting.  Any and all subcontracts entered into by the RECIPIENT in
relation to the performance of activities under the Project shall be in writing
and shall be subject to the requirements of this Contract. Without in any way
limiting the foregoing, the RECIPIENT shall enter into and maintain a written
agreement with each such permitted Contractor with terms and conditions
sufficient to ensure the RECIPIENT fully complies with the terms of this
Contract, including without limitation the terms set forth in Attachments C, D,
and E. The RECIPIENT agrees that it shall be responsible to the INSTITUTE for
the performance of and payment to any Contractor. Any reimbursements made by the
RECIPIENT to a Contractor shall be made in accordance with the applicable
provisions of TEX. GOV’T. CODE, Ch. 2251.





4







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Section 2.09

Transfer or Assignment by the Recipient.  This Contract is not transferable or
otherwise assignable by the RECIPIENT, whether by operation of law or otherwise,
without the prior written consent of the INSTITUTE, except as provided in this
Section 2.09. Any such attempted transfer or assignment without the prior
written consent of the INSTITUTE (except as provided in this Section 2.09) shall
be null, void and of no effect. For purposes of this section, an assignment or
transfer of this Contract by the RECIPIENT in connection with a merger, transfer
or sale of all or substantially all of the RECIPIENT’s assets or business
related to this Contract or a consolidation, change of control or similar
transaction involving the RECIPIENT shall not be deemed to constitute a transfer
or assignment, so long as such action does not impair or otherwise negatively
impact the revenue sharing terms in Attachment D. Nothing herein shall be
interpreted as superseding the requirement that the Project be undertaken in
Texas with Texas-based employees.

If the Principal Investigator leaves the employment of the RECIPIENT or is
replaced by the RECIPIENT for any reason during the course of the Grant with
someone who is not already designated a co-Principal Investigator in the
Application, the RECIPIENT shall notify the INSTITUTE prior to replacing the
Principal Investigator. Written approval by the INSTITUTE is required for the
replacement of the Principal Investigator with someone who is not already a
co-Principal Investigator in the Application, which approval shall not be
unreasonably withheld, conditioned or delayed.

Section 2.10

Representations and Certifications.  The RECIPIENT represents and certifies to
the best of its knowledge and belief to the INSTITUTE as follows:

(a)

It has legal authority to enter into, execute, and deliver this Contract, and
all documents referred to herein, and it has taken all actions necessary to its
execution and delivery of such documents;

(b)

It will comply with all of the terms, conditions, provisions, covenants,
requirements, and certifications in this Contract, applicable statutory
provisions, agency administrative rules, and all other documents incorporated
herein by reference;

(c)

It has made no material false statement or misstatement of fact in connection
with this Contract and its receipt of the Grant, and all of the information it
previously submitted to the INSTITUTE or that it is required under this Contract
to submit to the INSTITUTE relating to the Grant or the disbursement of any of
the Grant is and will be true and correct at the time such statement is made;

(d)

It is in compliance in all material respects with provisions of its charter and
of the laws of the State of Texas, and of the laws of the jurisdiction in which
it was formed, and (i) there are no actions, suits, or proceedings pending, or
threatened, before any judicial body or governmental authority against or
affecting its ability to enter into this Contract, or any document referred to
herein, or to perform any of the material acts required of it in such documents
and (ii) it is not in default with respect to any order, writ, injunction,
decree, or demand of any court or any governmental authority which would impair
its ability to enter into this Contract,





5







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




or any document referred to herein, or to perform any of the material acts
required of it in such documents;

(e)

Neither the execution and delivery of this Contract or any document referred to
herein, nor compliance with any of the terms, conditions, requirements, or
provisions contained in this Contract or any documents referred to herein, is
prevented by, is a breach of, or will result in a breach of, any term,
condition, or provision of any agreement or document to which it is now a party
or by which it is bound; and

(f)

It shall furnish such satisfactory evidence regarding the representations and
certifications described herein as may be required and requested by the
INSTITUTE from time to time.

Section 2.11

Reliance upon Representations.  By awarding the Grant and executing this
Contract, the INSTITUTE is relying, and will continue to rely throughout the
term of this Contract, upon the truthfulness, accuracy, and completeness of the
RECIPIENT’s written assurances, certifications and representations. Moreover,
the INSTITUTE would not have entered into this Contract with the RECIPIENT but
for such written assurances, certifications and representations. The RECIPIENT
acknowledges that the INSTITUTE is relying upon such assurances, certifications
and representations and acknowledges their materiality and significance.

Section 2.12

Contingent upon Availability of Grant Funds.  This Contract is contingent upon
funding being available for the term of the Contract and the RECIPIENT shall
have no right of action against the INSTITUTE in the event that the INSTITUTE is
unable to perform its obligations under this Contract as a result of the
suspension, termination, withdrawal, or failure of funding to the INSTITUTE or
lack of sufficient funding of the INSTITUTE for this Contract. If funds become
unavailable to the INSTITUTE during the term of the Contract, Section 8.01(c)
shall apply. For the sake of clarity, and except as otherwise provided by this
Contract, if this Contract is not funded, then both parties are relieved of all
of their obligations under this Contract. The INSTITUTE acknowledges and agrees
that the Project is a multiyear project subject to Tex. Health & Safety Code,
Ch. 102, Section 102.257.

Section 2.13

Confidentiality of Documents and Information.  In connection with work
contemplated for the Project or pursuant to complying with various provisions of
this Contract, the RECIPIENT may disclose its confidential business, financial,
technical, scientific information and other information to the INSTITUTE
(“Confidential Information”). To assist the INSTITUTE in identifying such
information, the RECIPIENT shall mark or designate the information as
“confidential,” provided however that the failure to so designate does not
operate as a waiver to protections provided by applicable law or this Contract.
The INSTITUTE shall use no less than reasonable care to protect the
confidentiality of the Confidential Information to the fullest extent
permissible under the Texas Public Information Act, Texas Government Code,
Chapter 552 (the “TPIA”), and, except as otherwise provided in the TPIA to
prevent the disclosure of the Confidential Information to third parties for a
period of time equal to three (3) years from the termination of the contract,
unless the INSTITUTE and the RECIPIENT agree in





6







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




writing to extend such time period, provided that this obligation shall not
apply to information that:

(a)

was in the public domain at the time of disclosure or later became part of the
public domain through no act or omission of the INSTITUTE in breach of this
Contract;

(b)

was lawfully disclosed to the INSTITUTE by a third party having the right to
disclose it without an obligation of confidentiality;

(c)

was already lawfully known to the INSTITUTE without an obligation of
confidentiality at the time of disclosure;

(d)

was independently developed by the INSTITUTE without using or referring to the
RECIPIENT’s Confidential Information; or

(e)

is required by law or regulation to be disclosed.

The INSTITUTE shall hold the Confidential Information in confidence, shall not
use such Confidential Information except as provided by the terms of this
Contract, and shall not disclose such Confidential Information to third parties
without the prior written approval of the RECIPIENT or as otherwise allowed by
the terms of the Contract. Subject in all respects to the terms of this Contract
and the TPIA, the INSTITUTE has the right to use and disclose the Confidential
Information reasonably in connection with the exercise of its rights under the
Contract.

In the event that the INSTITUTE is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process by a court of
competent jurisdiction or by any administrative, legislative, regulatory or
self-regulatory authority or entity) to disclose any Confidential Information,
the INSTITUTE shall provide the RECIPIENT with prompt written notice of any such
request or requirement so that the RECIPIENT may seek a protective order or
other appropriate remedy. If, in the absence of a protective order or other
remedy, the INSTITUTE is nonetheless legally compelled to make any such
disclosure of Confidential Information to any person, the INSTITUTE may, without
liability hereunder, disclose only that portion of the Confidential Information
that is legally required to be disclosed, provided that the INSTITUTE will use
reasonable efforts to assist the RECIPIENT, at the RECIPIENT’s expense, in
obtaining an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information. To the
extent that such Confidential Information does not become part of the public
domain by virtue of such disclosure, it shall remain Confidential Information
hereunder.

Article III
DISBURSEMENT OF GRANT AWARD PROCEEDS

Section 3.01

Payment of Grant Award Proceeds.  The INSTITUTE will advance Grant award
proceeds upon request by the RECIPIENT, consistent with the amounts and schedule
as provided in Attachment B. If the RECIPIENT does not request or the Oversight





7







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Committee does not authorize advancement of funds for some or the entire Grant
award proceeds, disbursement of Grant award proceeds for services performed and
allowable expenses and costs incurred pursuant to the Scope of Work will be on a
reimbursement basis. To the extent that completion of certain milestones is
associated with a specific tranche of funding as reflected in the Scope of Work,
those milestones shall be accomplished before funding may be provided for next
tranche of funding. The INSTITUTE reserves the right to terminate the Contract
should a key milestone not be met.

Section 3.02

Requests for Reimbursement and Quarterly Financial Status Reports.  If the
RECIPIENT does not receive an advance disbursement of Grant proceeds, the
RECIPIENT’s requests for reimbursement shall be made on INSTITUTE Form 269a
(Financial Status Report). If the RECIPIENT has elected to receive an advance
disbursement of Grant proceeds, RECIPIENT shall submit INSTITUTE Form 269a
(Financial Status Report) to document all costs and allowable expenses paid with
Grant proceeds. The RECIPIENT shall submit the INSTITUTE Form 269a quarterly to
the INSTITUTE within 90 days following the end of the quarter covered by the
bill. A final INSTITUTE Form 269a shall be submitted by RECIPIENT not later than
90 days after the Termination Date. An extension of time for submission
deadlines specified herein must be expressly authorized in writing by the
INSTITUTE.

Section 3.03

Actual Costs and Allowable Expenses.  Because the Approved budget for the
Project(s) as set forth in Attachment B is only an estimate, the parties agree
that the RECIPIENT’s billings under this Contract will reflect the actual costs
and expenses incurred in performing the Project(s), regardless of the Approved
Budget, up to the total contracted amount specified in Section 2.01 “Award of
Monies.” The RECIPIENT shall use Grant proceeds only for allowable expenses
consistent with state law and agency administrative rules. Allowable expenses
for the Project(s) shall be only as outlined in the Approved Budget and any
modifications to same.

Section 3.04

Travel Expenses.  Reimbursement for travel expenditures shall be in accordance
with the Approved Budget. Prior written approval from the INSTITUTE must be
obtained before travel that exceeds the amount included in the Approved Budget
commences. Failure to obtain such prior written approval shall result in such
excess travel costs constituting expenses that may not be taken into account for
the purposes of calculating expenditure of Grant funds under this Contract.

Section 3.05

Budget Modifications.  The total Approved Budget and the assignment of costs may
be adjusted based on implementation of the Scope of Work, spending patterns, and
unexpended funds, but only by an amendment to the Approved Budget. In no event
shall an amendment to the Approved Budget result in payments in excess of the
aggregate amount specified in Section 2.01 “Award of Monies” or in approved
supplemental funding for the Project, if any. The RECIPIENT may make transfers
between or among lines within budget categories without prior written approval
provided that:

(a)

The total dollar amount of all changes of any single line item within budget
categories (individually and in the aggregate) is less than 10% of the total
Approved Budget;





8







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




(b)

The transfer will not increase or decrease the total Approved Budget;

(c)

The transfer will not materially change the nature, performance level, or Scope
of Work of the Project; and

(d)

The RECIPIENT submits a revised copy of the Approved Budget including a
narrative justification of the changes prior to incurring costs in the new
category.

All other budget changes or transfers require the INSTITUTE’s express prior
written approval. Transfer of funds between categories in the Project’s Approved
Budget may be allowed if requests are in writing, fit within the Scope of Work
and the total Approved Budget, are beneficial to the achievement of the
objectives of the Project, and appear to be an efficient, effective use of the
INSTITUTE’s funds.

Section 3.06

Withholding Payment.  The INSTITUTE may withhold Grant award proceeds from
RECIPIENT if required Financial Status Reports (Form 269a) are not on file for
previous quarters or for the final period, if material program requirements are
not met and remain uncured after a reasonable time period to cure, if the
RECIPIENT is in breach of any material term of this Contract, or in accordance
with provisions of this Contract as well as applicable state or federal laws,
regulations or administrative rules, and the breach remains uncured after a
reasonable time period to cure. The INSTITUTE shall have the right to withhold
all or part of any future payments to the RECIPIENT to offset any prior advance
payments made to the RECIPIENT for ineligible expenditures that have not been
refunded to the INSTITUTE by the RECIPIENT.

Section 3.07

Grant Funds as Supplement to Budget.  The RECIPIENT shall use the Grant proceeds
awarded pursuant to this Contract to supplement its overall budget. These funds
will in no event supplant existing funds currently available to the RECIPIENT
that have been previously budgeted and set aside for the Project. The RECIPIENT
will not bill the INSTITUTE for any costs under this Contract that also have
been billed or should have been billed to any other funding source.

Section 3.08

Buy Texas.  The RECIPIENT shall apply good faith efforts to purchase goods and
services from suppliers in Texas to the extent reasonably possible, to achieve a
goal of more than 50 percent of such purchases from suppliers in Texas.

Section 3.09

Historically Underutilized Businesses.  The RECIPIENT shall use reasonable
efforts to purchase materials, supplies or services from a Historically
Underutilized Business (HUB). The Texas Procurement and Support Services website
will assist in finding HUB vendors (http://www.window.state.tx.us/procurement.)
The RECIPIENT shall complete a HUB report with each annual report submitted to
the INSTITUTE in accordance with Attachment E.

Section 3.10

Limitation on Use of Grant Award Proceeds to Pay Indirect Costs.  The RECIPIENT
shall not spend more than five percent of the Grant award proceeds for Indirect
Costs.





9







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Section 3.11

Carry Forward of Unspent Funds and No Cost Extension.  RECIPIENT may request to
carry forward unspent funds into the budget for the next year. Carryover of
unspent funds must be specifically approved by the INSTITUTE. The INSTITUTE may
approve a no cost extension for the Contract for a period not to exceed six (6)
months after the Termination Date if additional time beyond the Termination date
is required to ensure adequate completion of the approved project. The Contract
must be in good fiscal and programmatic standing. All terms and conditions of
the Contract shall continue during any extension period and if such extension is
approved, notwithstanding Section 2.03, all references to the “Termination Date”
shall be deemed to mean the date of expiration of such extension period. 

Article IV
AUDITS AND INSPECTIONS

Section 4.01

Record Keeping.  The RECIPIENT, each Collaborator whose costs are funded in all
or in part by the Grant shall maintain or cause to be maintained books, records,
documents and other evidence (electronic or otherwise) pertaining in any way to
its performance under and compliance with the terms and conditions of this
Contract (“Records”). The RECIPIENT, each Collaborator and each Contractor shall
use, or shall cause the entity which is maintaining such Records to use
generally accepted accounting principles in the maintenance of such Records, and
shall retain or require to be retained all of such Records for a period of three
(3) years from the Termination Date of the Contract.

Section 4.02

Audits.  Upon request and with reasonable notice, the RECIPIENT, each
Collaborator and each Contractor whose costs are charged to the Project shall
allow, or shall cause the entity which is maintaining such items to allow, the
INSTITUTE, or auditors working on behalf of the INSTITUTE, including the State
Auditor and/or the Comptroller of Public Accounts for the State of Texas, to
review, inspect, audit, copy or abstract all of its Records during regular
working hours. Acceptance of funds directly under the Contract or indirectly
through a subcontract under the Contract constitutes acceptance of the authority
of the INSTITUTE, or auditors working on behalf of the INSTITUTE, including the
State Auditor and/or the Comptroller of Public Accounts, to conduct an audit or
investigation in connection with those funds for a period of three (3) years
from the Termination Date of the Contract.

Notwithstanding the foregoing, any RECIPIENT expending $500,000 or more in
federal or state awards during its fiscal year shall obtain either an annual
single audit or a program specific audit. A RECIPIENT expending funds from only
one state program may elect to obtain a program specific audit in accordance
with Office of Management and Budget (OMB) Circular A-133 or with the State of
Texas Uniform Grant Management Standards (UGMS). A single audit is required if
funds from more than one federal or state program are spent by the RECIPIENT.
The audited time period is the RECIPIENT’s fiscal year, not the INSTITUTE
funding period.

Section 4.03

Inspections.  In addition to the audit rights specified in Section 4.02
“Audits”, the INSTITUTE shall have the right to conduct periodic onsite
inspections within normal working hours and on a day and a time mutually agreed
to by the parties, to evaluate the Institute-Funded Activity. The RECIPIENT
shall fully participate and cooperate in any such evaluation efforts.





10







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Section 4.04

On-going Obligation to Submit Requested Information.  The RECIPIENT shall,
submit other information related to the Grant to the INSTITUTE as may be
reasonably requested from time-to-time by the INSTITUTE, by the Legislature or
by any other funding or regulatory bodies covering the RECIPIENT’s activities
under this Contract.

Section 4.05

Duty to Resolve Deficiencies.  If an audit and/or inspection under this Article
IV finds there are deficiencies that should be remedied, then the RECIPIENT
shall resolve and/or cure such deficiencies within a reasonable time frame
specified by the INSTITUTE. Failure to do so shall constitute an Event of
Default pursuant to Section 8.03 “Event of Default.” Upon the RECIPIENT’S
request, the parties agree to negotiate in good faith, specific extensions so
that the RECIPIENT can cure such deficiencies.

Section 4.06

Repayment of Grant Proceeds for Improper Use.  In no event shall RECIPIENT
retain Grant funds that have not been used by the RECIPIENT for purposes for
which the Grant was intended or in violation of the terms of this Contract. The
RECIPIENT shall repay any portion of Grant proceeds used by the RECIPIENT for
purposes for which the Grant was not intended, as determined by the final
results of an audit conducted pursuant to the provisions of this Contract.
Unless otherwise expressly provided for in writing and appended to this
Contract, the repayment shall be made to the INSTITUTE no later than forty-five
(45) days upon a written request by the INSTITUTE specifying the amount to be
repaid and detailing the basis upon which such request is being made and the
amount shall include interest calculated at an amount not to exceed five percent
(5%) annually. The RECIPIENT may request that the INSTITUTE waive the interest,
subject in all cases to the INSTITUTE’S sole discretion.

Section 4.07

Repayment of Grant Proceeds for Relocation Outside of Texas.  Unless waived by a
vote of the Oversight Committee, the RECIPIENT shall repay the INSTITUTE all
Grant proceeds disbursed to RECIPIENT in the event that RECIPIENT relocates its
principal place of business outside of the State during the Contract term or
within 3 years after the final payment of the Grant funds is made by the
INSTITUTE.

Article V
ASSURANCES AND CERTIFICATIONS

Adoption of Attachment C.  The INSTITUTE and the RECIPIENT hereby adopt the
terms of Attachment C in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.

Article VI
INTELLECTUAL PROPERTY AND REVENUE SHARING

Adoption of Attachment D.  The INSTITUTE and the RECIPIENT hereby adopt the
terms of Attachment D in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.





11







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Article VII
REPORTING

Adoption of Attachment E.  The INSTITUTE and the RECIPIENT hereby adopt the
terms of Attachment E in their entirety, incorporate them as if fully set forth
herein, and agree to perform and be bound by all such terms.

Article VIII
EARLY TERMINATION AND EVENT OF DEFAULT

Section 8.01

Early Termination of Contract.  This Contract may be terminated prior to the
Termination Date specified in Section 2.03 “Contract Term” by:

(a)

Mutual written consent of all parties to this Contract; or

(b)

The INSTITUTE for an Event of Default (defined in Section 8.03) by the
RECIPIENT; or

(c)

The INSTITUTE if allocated funds should become legally unavailable during the
Contract period and the INSTITUTE is unable to obtain additional funds for such
purposes; or 

(d)

The RECIPIENT for convenience.

Section 8.02

Repayment of Grant Proceeds upon Early Termination.  The INSTITUTE may require
the RECIPIENT to repay some or all of the disbursed Grant proceeds in the event
of early termination under 8.01 (d) above or under Section 8.01(b) above, to the
extent such Event of Default resulted from Grant funds being expended in
violation of this Contract. To the extent that the INSTITUTE exercises this
option, the INSTITUTE shall provide written notice to the RECIPIENT stating the
amount to be repaid, applicable interest calculated not to exceed five percent
(5%) annually, and the schedule for such repayment. The RECIPIENT may request
that the INSTITUTE waive the interest, subject in all cases to the INSTITUTE’S
sole discretion. In no event shall the RECIPIENT retain Grant funds that have
not been used by the RECIPIENT for purposes for which the Grant was intended.

Section 8.03

Event of Default.  The following events shall, unless expressly waived in
writing by the INSTITUTE or fully cured by the RECIPIENT pursuant to the
provisions herein, constitute an event of default (each, an “Event of Default”):

(a)

The RECIPIENT’s failure, in any material respect, to conduct the Project in
accordance with the approved Scope of Work and to demonstrate progress towards
achieving the milestones set forth in Section 2.02;

(b)

The RECIPIENT’s failure to conduct the Project within the State of Texas to the
extent required under this Contract unless as otherwise specified in the
application, Scope of Work or Approved Budget;





12







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




(c)

The RECIPIENT’s failure to fully comply, in any material respect, with any
provision, term, condition, covenant, representation, certification, or warranty
contained in this Contract or any other document incorporated herein by
reference;

(d)

The RECIPIENT’s failure to comply with any applicable federal or state law,
administrative rule, regulation or policy with regard to the conduct of the
Project;

(e)

The RECIPIENT’s material misrepresentation or false covenant, representation,
certification, or warranty made by RECIPIENT herein, in the Grant application,
or in any other document furnished by RECIPIENT pursuant to this Contract that
was misleading at the time that it was made; or

(f)

The RECIPIENT ceases its business operations, has a receiver appointed for all
or substantially all of its assets, makes a general assignment for the benefit
of creditors, is declared insolvent by a court of competent jurisdiction or
becomes the subject, as a debtor, of a proceeding under the federal bankruptcy
code, which such proceedings are not dismissed within ninety (90) days after
filing.

Section 8.04

Notice Required.  If the RECIPIENT intends to terminate pursuant to Section
8.01(d) “Early Termination of Contract”, it shall provide written notice to the
INSTITUTE pursuant to the notice provisions of Section 9.21 “Notices” no later
than thirty (30) days prior to the intended date of termination.

If the INSTITUTE intends to terminate for an Event of Default under Section
8.01(b) by the RECIPIENT, as described in Section 8.03 “Event of Default”, the
INSTITUTE shall provide written notice to the RECIPIENT pursuant to Section 9.21
“Notices” and shall include a reasonable description of the Event of Default
and, if applicable, the steps necessary to cure such Event of Default. Upon
receiving notice from the INSTITUTE, the RECIPIENT shall have thirty (30) days
beginning on the day following the receipt of notice to cure the Event of
Default. Upon request, the INSTITUTE may provide an extension of time to cure
the Event of Default(s) beyond the thirty (30) day period specified herein so
long as the RECIPIENT is using reasonable efforts to cure and is making
reasonable progress in curing such Event(s) of Default. The extension shall be
in writing and appended to the Contract. If the RECIPIENT is unable or fails to
timely cure an Event of Default, unless expressly waived in writing by the
INSTITUTE, this Contract shall immediately terminate as of the close of business
on the final day of the allotted cure period without any further notice or
action by the INSTITUTE required. In addition, and notwithstanding the
foregoing, the INSTITUTE and the RECIPIENT agree that certain events that cannot
be cured shall, unless expressly waived in writing by the INSTITUTE, constitute
a final Event of Default under this Contract and this Contract shall terminate
immediately upon the INSTITUTE giving the RECIPIENT written “Notice of Event of
Default and FINAL TERMINATION.”

In the event that the INSTITUTE terminates the Contract under Section 8.01(c)
above because allocated funds become legally unavailable during the Contract
period, the INSTITUTE shall immediately provide written notification to the
RECIPIENT of such fact pursuant to Section 9.21





13







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




“Notices.” The Contract is terminated upon the RECIPIENT’s receipt of that
notification, subject to Section 9.09 “Survival of Terms.”

Section 8.05

Duty to Report Event of Default.  The RECIPIENT shall notify the INSTITUTE in
writing pursuant to Section 9.21 “Notices”, promptly and in no event more than
(30) days after it obtains knowledge of the occurrence of any Event of Default.
The RECIPIENT shall include a statement setting forth reasonable details of each
Event of Default and the action which the RECIPIENT proposes to take with
respect thereto.

Section 8.06

Obligations/Liabilities Affected by Early Termination.  The RECIPIENT shall not
incur new obligations that otherwise would have been paid for using Grant funds
after the receipt of notice as provided by Section 8.04 “Notice Required”,
unless expressly permitted by the INSTITUTE in writing, and shall cancel as many
outstanding obligations as possible. The INSTITUTE shall not owe any fee,
penalty or other amount for exercising its right to terminate the Contract in
accordance with Section 8.01. In no event shall the INSTITUTE be liable for any
services performed, or costs or expenses incurred, after the Termination Date of
the Contract. Early termination by either party shall not nullify obligations
already incurred, including the RECIPIENT’s revenue sharing obligations as set
forth in Attachment D, or the performance or failure to perform obligations
prior to the Termination Date.

Section 8.07

Interim Remedies.  Upon receipt by the RECIPIENT of a notice of Event of
Default, and at any time thereafter until such Event of Default is cured to the
satisfaction of the INSTITUTE or this Contract is terminated, the INSTITUTE may
enforce any or all of the following remedies (such rights and remedies being in
addition to and not in lieu of any rights or remedies set forth herein):

(a)

The INSTITUTE may refrain from disbursing any amount of the Grant funds not
previously disbursed; provided, however, the INSTITUTE may make such a
disbursement after the occurrence of an Event of Default without thereby waiving
its rights and remedies hereunder;

(b)

The INSTITUTE may enforce any additional remedies it has in law or equity.

The rights and remedies herein specified are cumulative and not exclusive of any
rights or remedies that the INSTITUTE would otherwise possess. 

Article IX
MISCELLANEOUS

Section 9.01

Uniform Grant Management Standards.  Unless otherwise provided herein, the
RECIPIENT agrees that the Uniform Grant Management Standards (UGMS), developed
by the Governor’s Budget and Planning Office as directed under the Uniform Grant
Management Act of 1981, TEX. GOVT. CODE, Ch. 783, apply as additional terms and
conditions of this Contract and that the standards are adopted by reference in
their entirety. If there is a conflict between the provisions of this Contract
and UGMS, the provisions of this Contract will prevail unless expressly stated
otherwise.





14







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Section 9.02

Management and Disposition of Equipment.  During the term of this Contract, the
RECIPIENT may use Grant funds to purchase Equipment to be used for the
authorized purpose of the Project, subject to the conditions set forth below.
Unless otherwise provided herein, title to Equipment shall vest in the RECIPIENT
upon termination of the Contract.

(a)

The INSTITUTE must authorize the acquisition in advance and in writing but an
acquisition is deemed authorized if included in the Approved Budget for the
Project;

(b)

Equipment purchased with Grant funds must stay within the State of Texas;

(c)

Equipment purchased with Grant funds must be materially deployed to the uses and
purposes related to the Project;

(d)

In the event the RECIPIENT is indemnified, reimbursed or otherwise compensated
for any loss of, destruction of, or damage to the Equipment purchased using
Grant funds, it shall use the proceeds to repair or replace said Equipment;

(e)

Equipment may be exchanged (trade-in) or sold without the prior written approval
of the INSTITUTE if the proceeds thereof shall be applied to the acquisition
cost of replacement Equipment;

(f)

The RECIPIENT may use its own property management standards and procedures
provided that it observes the terms of UGMS, A-102, in all material respects;

(g)

The title or ownership of the Equipment shall not be encumbered for purposes
other than the Project nor or transferred other than to a permitted assignee of
this Contract, without the prior written approval of the INSTITUTE;

(h)

If the original or replacement Equipment is no longer needed for the originally
authorized purpose or for other activities supported by the INSTITUTE, the
RECIPIENT shall request disposition instructions from the INSTITUTE and, upon
receipt, shall fully comply therewith; and

(i)

If this Contract is terminated early pursuant to Section 8.01(b), (d), (e), or
(f) above, the INSTITUTE shall determine the final disposition of Equipment
purchased with Grant award money.

Section 9.03

Supplies and Other Expendable Property.  The RECIPIENT shall classify as
materials, supplies and other expendable property the allowable unit acquisition
cost of such property under $5,000 necessary to carry out the Project. Title to
supplies and other expendable property shall vest in the RECIPIENT upon
acquisition. 

Section 9.04

Acknowledgement of Grant Funding and Publicity.  The parties agree to the
following terms and conditions regarding acknowledging Grant funding and
publicity:





15







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




(a)

The parties agree to fully cooperate and coordinate with each other in
connection with all press releases and publications regarding the award of the
Grant, the execution of the Contract and the Institute-Funded Activities.

(b)

The RECIPIENT shall notify the INSTITUTE’s Information Specialist or similar
personnel at least three business days prior to any press releases, advertising,
publicity, use of CPRIT logo, or other promotional activities that pertain to
the Project or any Institute-Funded Activity. In the event that the INSTITUTE
wishes to participate in a joint press release, the RECIPIENT shall coordinate
and cooperate with the INSTITUTE’s Information Specialist or similar personnel
to develop a mutually agreeable joint press release.

(c)

Consistent with the goal of encouraging development of scientific breakthroughs
and dissemination of knowledge, publication or presentation of scholarly
materials is expected and encouraged. The RECIPIENT may publish in scholarly
journals or other peer-reviewed journals (including graduate theses and
dissertations) and may make presentations at scientific meetings without prior
notice to or consent of the INSTITUTE, except as may otherwise be set forth in
this Contract. The RECIPIENT shall promptly notify the INSTITUTE when any
scholarly presentations or publications have been accepted for public disclosure
and shall provide the INSTITUTE with final copies of all such accepted
presentations and publications. The RECIPIENT shall acknowledge receipt of the
INSTITUTE funding in all publications, presentations, press releases and other
materials regarding the work associated with the Institute-Funded Activities.
The RECIPIENT shall promptly submit an electronic version of all published
manuscripts to PubMed Central in accordance with Section 9.05 “Public Access to
Research Results.”

(d)

When grant funds are used to prepare print or visual materials for educational
or promotional purposes for the general public (e.g., patients), and excluding
presentations and publications discussed above in subsection (c), the RECIPIENT
shall provide a copy of such materials to the INSTITUTE at least ten (10) days
prior to printing. The RECIPIENT shall also acknowledge receipt of the INSTITUTE
funding on all such materials including, but not limited to, brochures,
pamphlets, booklets, training fliers, project websites, videos and DVDs, manuals
and reports, as well as on the labels and cases for audiovisual or videotape/DVD
presentations.

Section 9.05

Public Access to Results of Institute-Funded Activities.  The RECIPIENT shall
submit an electronic version of its final peer-reviewed journal manuscripts that
arise from Grant funds to the digital archive National Library of Medicine’s
PubMed Central upon acceptance for publication. These papers must be accessible
to the public on PubMed no later than 12 months after publication. This policy
is subject to the terms of Attachment D and does not supplant applicable
copyright law. For clarity, this policy is not intended to require the RECIPIENT
to make a disclosure at a time or in any manner that would cause the RECIPIENT
to abandon, waive or disclaim any intellectual property rights that it is
obligated to protect pursuant to the terms of Attachment D.





16







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Section 9.06

Work to be Conducted in State.  The RECIPIENT agrees that it will use reasonable
efforts to direct that any new or expanded preclinical testing, clinical trials,
commercialization or manufacturing that is part of or relating to any
Institute-Funded Activities take place in the State of Texas, including the
establishment of facilities to meet this purpose. If the RECIPIENT decides not
to conduct such work in the State of Texas, the RECIPIENT shall provide a prior
written explanation to the INSTITUTE detailing the RECIPIENT’S reasons for
conducting the work outside of the State of Texas and the RECIPIENT’s efforts
made to conduct the work in the State of Texas.

Section 9.07

Duty to Notify.  During the term of this Contract and for a period of five (5)
years thereafter, the RECIPIENT is under a continuing obligation to notify the
INSTITUTE’s Chief Executive Officer at the same time it is required to notify
any Federal or State entity of any unexpected adverse event or condition that
materially impacts the performance or general public perception of the conduct
or results of the Project and Institute-Funded Activities, including any impact
to the Scope of Work included in the Contract and events or results that have a
serious adverse impact on human health, safety or welfare. By way of example
only, if clinical testing of the results of Institute-Funded Activities reveal
an unexpected risk of developing serious health conditions or death, then the
RECIPIENT shall, at the same time it notifies any Federal or State entity,
promptly so notify the INSTITUTE’s Chief Executive Officer even if such results
are not available until after the term of this Contract. Notice required under
this section shall be made as promptly as reasonably possible and shall follow
the procedures set forth in Section 9.21 “Notices.”

Section 9.08

Severability.  If any provision of this Contract is construed to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
enforceability shall not affect any other provisions hereof. The invalid,
illegal or unenforceable provision shall be deemed stricken and deleted to the
same extent and effect as if never incorporated herein. All other provisions
shall continue as provided in this Contract.

Section 9.09

Survival of Terms.  Termination or expiration of this Contract for any reason
will not release either party from any liabilities or obligations set forth in
this Contract that: (1) the Parties have expressly agreed shall survive any such
termination or expiration; or (2) remain to be performed or by their nature
would be intended to be applicable following any such termination or expiration.
Such surviving terms include, but are not limited to, Sections 2.13, 4.01, 4.02,
4.05, 4.06, 8.02, 8.06, 9.04, 9.05, 9.06, 9.07, 9.09, 9.14, 9.15, 9.16, 9.17,
9.18, and Attachment D.

Section 9.10

Binding Effect and Assignment or Modification.  This Contract and all terms,
provisions and obligations set forth herein shall be binding upon and shall
inure to the benefit of the parties and their successors and permitted assigns,
including all other state agencies and any other agencies, departments,
divisions, governmental entities, public corporations or other entities which
shall be successors to either of the parties or which shall succeed to or become
obligated to perform or become bound by any of the covenants, agreements or
obligations hereunder of either of the parties hereto. Upon a permitted
assignment of this Contract by RECIPIENT, all references to “the RECIPIENT”
herein shall be deemed to refer to such permitted assignee.





17







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Section 9.11

No Waiver of Contract Terms.  Neither the failure by the RECIPIENT or the
INSTITUTE, in any one or more instances, to insist upon the complete and total
observance or performance of any term or provision hereof, nor the failure of
the RECIPIENT or the INSTITUTE to exercise any right, privilege or remedy
conferred hereunder or afforded by law, shall be construed as waiving any breach
of such term or provision or the right to exercise such right, privilege or
remedy thereafter. In addition, no delay on the part of either the RECIPIENT or
the INSTITUTE, in exercising any right or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude other or further exercise thereof or the exercise of any other right or
remedy.

Section 9.12

No Waiver of Sovereign Immunity.  No provision of this Contract is in any way
intended to constitute a waiver by the INSTITUTE, the RECIPIENT (if applicable),
or the State of Texas of any immunities from suit or from liability that the
INSTITUTE, the RECIPIENT, or the State of Texas may have by operation of law.

Section 9.13

Force Majeure.  Neither the INSTITUTE nor the RECIPIENT will be liable for any
failure or delay in performing its obligations under the Contract if such
failure or delay is due to any cause beyond the reasonable control of such
party, including, but not limited to, unusually severe weather, strikes, natural
disasters, fire, civil disturbance, epidemic, war, court order or acts of God.
The existence of such causes of delay or failure will extend the period of
performance in the exercise of reasonable diligence until after the causes of
delay or failure have been removed. Each party must inform the other in
accordance with Section 9.21 “Notices” within five (5) business days, or as soon
as it is practical, of the existence of a force majeure event or otherwise waive
this right as a defense.

Section 9.14

Disclaimer of Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES. THIS LIMITATION WILL APPLY REGARDLESS OF WHETHER OR NOT
THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 9.15

Indemnification and Hold Harmless.  Except as provided herein, the RECIPIENT
agrees to fully indemnify and hold the INSTITUTE and the State of Texas harmless
from and against any and all claims, demands, costs, expenses, liabilities,
causes of action and damages of every kind and character (including reasonable
attorneys fees) which may be asserted by any third party in any way related or
incident to, arising out of, or in connection with (1) the RECIPIENT’s
negligent, intentional or wrongful performance or failure to perform under this
Contract, (2) the RECIPIENT’s receipt or use of Grant funds, or (3) any
negligent, intentional or wrongful act or omission committed by the RECIPIENT as
part of an Institute-Funded Activity or during the Project. In addition, the
RECIPIENT agrees to fully indemnify and hold the INSTITUTE and the State of
Texas harmless from and against any and all costs and expenses of every kind and
character (including reasonable attorneys fees, costs of court and expert fees)
that are incurred by the INSTITUTE or the State of Texas arising out of or
related to a third party claim of the type specified in the preceding sentence.
Notwithstanding the preceding, such indemnification shall not apply in the event
of the sole or gross negligence of the INSTITUTE. If the RECIPIENT is a State of
Texas agency or institution of higher education,





18







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




then this Section 9.15 is subject to the extent authorized by the Texas
Constitution and the laws of the State of Texas.

The RECIPIENT acknowledges and agrees that this indemnification shall apply to,
but is not limited to, employment matters, taxes, personal injury, and
negligence.

It is understood and agreed that it is not the intent of the parties to expand
or increase the liability of the State of Texas under this Article. This
provision is intended to prevent the RECIPIENT, the INSTITUTE and the State of
Texas from attempting or appearing to assume liability it does not have the
statutory or legal power to assume.

Section 9.16

Alternative Dispute Resolution.  If applicable, the dispute resolution process
provided for in TEX. GOVT. CODE, Ch. 2260 shall be used, as further described
herein, to resolve any claim for breach of contract made against the INSTITUTE
(excluding any uncured Event of Default). The submission, processing and
resolution of a party’s claim are governed by the published rules adopted by the
Attorney General pursuant to TEX. GOVT. CODE, Ch. 2260, as currently effective,
hereafter enacted or subsequently amended.

Section 9.17

Applicable Law and Venue.  This Contract shall be construed and all disputes
shall be considered in accordance with the laws of the State of Texas, without
regard to its principles governing the conflict of laws. Provided that the
RECIPIENT first complies with procedures set forth in Section 9.16 “Alternative
Dispute Resolution,” exclusive venue and jurisdiction for the resolution of
claims arising from or related to this Contract shall be in the federal and
state courts in Travis County, Texas.

Section 9.18

Attorneys’ Fees.  In the event of any litigation, appeal or other legal action
to enforce any provision of the Contract, the RECIPIENT shall pay all expenses
of such action, including attorneys’ fees and costs, if the INSTITUTE is the
prevailing party. If the RECIPIENT is a State of Texas agency or institution of
higher education, then this Section 9.18 is subject to the extent authorized by
the Texas Constitution and the laws of the State of Texas.

Section 9.19

Counterparts.  This Contract may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but such
counterparts shall together constitute one and the same instrument.

Section 9.20

Construction of Terms  The headings used in this Contract are inserted only as a
matter of convenience and for reference and shall not affect the construction or
interpretation of this Contract. Where context so indicates, a word in the
singular form shall include the plural, a word in the masculine form the
feminine, and vice-versa. The word “including” and similar constructions (such
as “includes”, “included”, “for example”, “such as”, and “e.g.”) shall mean
“including, without limitation” throughout this Contract. The words “and” and
“or” are not intended to convey exclusivity or nonexclusivity except where
expressly indicated or where the context so indicates in order to give effect to
the intent of the parties.





19







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




Section 9.21

Notices.  All notices, requests, demands and other communications will be in
writing and will be deemed given on the date received as demonstrated by (i) a
courier’s receipt or registered or certified mail return receipt signed by the
party to whom such notice was sent, provided that such notice was sent to the
Authorized Signing Official (ASO) at the address provided in the CPRIT Grants
Management System, (ii) a fax confirmation page showing that such fax was
successfully transmitted to the fax number provided in the CPRIT Grants
Management System, or (iii) via correspondence in the CPRIT Grants Management
System.











20







--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 







ATTACHMENT A




[*****]











--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 







ATTACHMENT B




[*****]














--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 




ATTACHMENT C




[*****]

















--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







ATTACHMENT D




[*****]

















--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.







ATTACHMENT E

REPORTING REQUIREMENTS

This Attachment E is hereby incorporated into and made a part of that certain
CANCER RESEARCH GRANT CONTRACT (“Contract”) by and between the Cancer Prevention
and Research Institute of Texas (“CPRIT” or the “INSTITUTE”) and the RECIPIENT.
A capitalized term used in this Attachment shall have the meaning given to term
in the Contract or in the Attachments to the Contract, unless otherwise defined
herein. In the event of a conflict between the provisions of this Attachment and
the provisions of the Contract, this Attachment shall control.

INSTITUTE and RECIPIENT agree as follows:

ANNUAL REPORTING

Section E1.01   Annual Reports.  The RECIPIENT shall submit reports annually to
the INSTITUTE within 60 days of the anniversary of the Effective Date of this
Contract or at such other time as may be specified herein. The reports shall be
submitted by the means and in the form(s) required by the INSTITUTE and shall be
signed by the Principal Investigator/Program Director and the RECIPIENT’s
Authorized Signing Official. To the extent possible, the reports shall only
include information that may be shared publicly. However, if it is necessary to
submit information in the reports that the RECIPIENT considers confidential in
order to fully comply with the terms of this Contract, then the RECIPIENT shall
use reasonable efforts to mark such information as “confidential” and shall, to
the extent practicable, to segregate such information within the reports to
facilitate its redaction should redaction ever be necessary or appropriate.

Section E1.02   Contents of Reports.  Each report shall contain a signed
verification (electronic signature is acceptable) of RECIPIENT’s compliance with
each of its obligations as set forth in the Contract and shall include the
following for the period covered by such report, as may then be applicable:

(a)

Project Data.  During the term of the Contract, RECIPIENT shall include in its
annual report each of the following (except that the final annual report due
under this part (a) shall be due within ninety (90) days after the end of the
term of the Contract):

(1)

A brief statement of the progress made to under the Scope of Work, including the
progress to achieve the Project Goals and Timelines set forth in Attachment A.

(2)

A brief statement of the Project Goals for the twelve months following
submission of the report.

(3)

New jobs created in the preceding twelve month period as a result of the Grant
funds awarded to RECIPIENT.

(4)

An inventory of the Equipment purchased for the Project using Grant funds.

(5)

A HUB report in accordance with Section 3.08 “Historically Underutilized
Businesses” of the Contract.











--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




DP160012

Josiah Hornblower

 




(b)

Commercialization Data.  During the term of the Contract and continuing
thereafter for so long as RECIPIENT has ongoing obligations to the INSTITUTE
with respect to protection, development, commercialization and licensing of
Project Results pursuant to Attachment D, RECIPIENT shall provide information
about commercialization activities in a format specified by the INSTITUTE.

(c)

Revenue Sharing Data.  During the term of the Contract and continuing thereafter
for so long as RECIPIENT has ongoing obligations to the INSTITUTE with respect
to revenue sharing pursuant to Attachment D:

(1)

A statement of the identities of the funding sources, amounts and dates of
funding for all funding sources for the Project.

(3)

A brief statement of the RECIPIENT’s efforts to secure additional funds to
support the Project.

(4)

All financial information necessary to verify the calculation of the revenue
sharing amounts specified in Attachment D.

(d)

Additional Data.  In addition to the foregoing, RECIPIENT shall use commercially
reasonable efforts to also promptly report any other information required by
this Contract or otherwise reasonably requested by the INSTITUTE, the
Legislature, or any other funding or regulatory bodies covering the RECIPIENT’s
activities under this Contract.

Section E1.03   Record Keeping and Audits.  The provisions of Article IV of the
Contract shall apply fully to all information reported to the INSTITUTE pursuant
to this Attachment, except that the right of the State of Texas to audit and the
RECIPIENT’s obligation to maintain Records shall continue until four years after
the date of each such report made by RECIPIENT hereunder.

Section E1.04   Confidentiality of Documents and Information.  The provisions of
Section 2.13 “Confidentiality of Documents and Information” of the Contract
shall apply fully to all Confidential Information reported, delivered or
submitted to the INSTITUTE pursuant to this Attachment E.











--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended.  A complete copy of this document has been filed separately
with the Securities and Exchange Commission.




Grant ID: DP160012

PI/PD/CR: Josiah Hornblower

Organization: Pelican Therapeuatics




[htbx_ex10z9002.jpg] [htbx_ex10z9002.jpg]

CANCER PREVENTION & RESEARCH

INSTITUTE OF TEXAS




Approved Contract Documents

Title

Approved By

Approved Date

Product Development Base Contract

Jasuja, Rahul

27 Jan 2017

Attachment A - Goals and Objectives

Nelson, Lisa

12 Apr 2017

Attachment B - Verification Request of Contract Document

Jasuja, Rahul

11 Apr 2017

Attachment C Part 1 - Assurances and Certifications

Jasuja, Rahul

27 Jan 2017

Attachment C Part 2 - Matching Compliance Certification

Azeez, Ralph

17 Apr 2017

Attachment D - Intellectual Property and Revenue Sharing

Jasuja, Rahul

18 Oct 2016

Attachment E - Reporting Requirements

Jasuja, Rahul

18 Oct 2016

Chief Executive Officer Approval

Roberts, Wayne

20 Apr 2017












